Citation Nr: 1721694	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right and left ankle strains.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right and left ankle strains.

5.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right and left ankle strains and/or his claimed knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2016, the Veteran testified at an in-person hearing before the undersigned Veterans Law Judge at the RO; a transcript of this hearing was prepared and associated with the electronic claims file.

The issues of entitlement to service connection for a right knee disability, a left knee disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal for the issues of entitlement to service connection for bilateral hearing loss and obstructive sleep apnea.


CONCLUSIONS OF LAW

The criteria for withdrawal from appeal of the issues of entitlement to service connection for bilateral hearing loss and obstructive sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran has withdrawn this appeal with regard to the issue of entitlement to service connection for bilateral hearing loss and obstructive sleep apnea and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and it is dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for obstructive sleep apnea is dismissed.


REMAND

I.  Outstanding Social Security Administration Records

The Veteran testified that he applied for, but was denied, Social Security Administration (SSA) disability benefits.   See November 2016 Board Hearing Transcript at p. 11.  Because there may be SSA records potentially relevant to the Veteran's knee and back developed in conjunction with his application for SSA benefits even though the claim may have been ultimately denied, a remand is necessary to fulfill VA's duty to assist.  Cf. Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  Accordingly, a remand is necessary to fulfill VA's duty to assist.

II.  VA Records

At his hearing the Veteran testified that he was receiving ongoing VA treatment for the back and knee disabilities.  The most recent VA treatment records in the claims file is dated in May 2014.  VA has a duty to obtain the current treatment records.  38 U.S.C.A. § 5103A(c) (West 2014).

VA Addendum Opinions

The Veteran was provided a VA examination of the knees and back in January 2012.  However, following the examination report, he submitted an August 2013 Disability Benefits Questionnaire (DBQ) regarding his knees, and the examiner stated that the Veteran's knee hypermobility created increased pain with certain high impact activities, which was at least as likely as not aggravated by service.  Although the opinion does not contain an accompanying rationale, the new information suggesting a relationship between hypermotility and increased pain with high impact activities (such as those expected during military service) is sufficient to trigger a new VA examination of the spine and knees so that addendum opinions can be obtained.  Additionally, because the Veteran is now service-connected for bilateral ankle disabilities and service treatment records document the fact that he had sustained multiple falls due to his ankle instability, the Board finds that an opinion on secondary service connection should also be sought to ascertain whether any of the Veteran's current back and/or knee disabilities are either caused or aggravated by his service-connected ankle disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all potentially relevant SSA documents, including any medical records upon which the decision to deny SSA benefits is predicated.  

2.  Obtain all VA treatment records for the knees and back since May 2014.

3.  After completing the above to the extent possible, the AOJ should schedule the Veteran for a new VA examination of the knees and back.  The claims file must be provided to, and reviewed by, the examiner.  

(a) The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any current knee disability (one identified at any time since 2011) had its onset in service or is caused or aggravated by a disease or injury in service.  

The examiner should address the following:  

(1) service treatment records documenting complaints of left knee pain in September 2001, February 2002 (including an assessment of patellofemoral syndrome and anterior knee pain syndrome) and June 2002, 

(2) service treatment records documenting complaints of knees popping in June 2002; 

(3) the Veteran's statements regarding in-service incurrence and continuity of bilateral knee symptoms; and 

(4) the August 2013 DBQ opinion regarding an in-service aggravation of knee pain due to hypermobility on high-impact activities; and 

(b) The examiner should also render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any current knee or back disability is caused by OR aggravated by the already-service connected ankle disabilities.  In doing so, the examiner should address the service treatment record that documents that the Veteran "[h]as fallen multiple times from ankle giving way"; and

(c) The examiner should also render an addendum opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed back disability is caused by OR aggravated by the Veteran's claimed knee disabilities.

All opinions must be supported by reasons.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


